DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,222,807. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 11,222,807 disclose all limitations of claims 1-2 of the instant application.
17/453,365
U.S. Patent No. 11,222,807
1. A thermocompression bonding method for thermocompression bonding a sheet to a workpiece, the method comprising:
a stacking step of placing the sheet between a flat plate and the workpiece to form a stack in which the sheet is held between the workpiece and an entire surface of the flat plate; and

a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack, after performing the stacking step.












2. The method according to claim 1, wherein
the workpiece has projections and depressions on a front side of the workpiece, the sheet has a thickness greater than a difference in height between the projections and the depressions.
1. A processing method for a workpiece, comprising: 

a stacking step of stacking a sheet and a flat plate on a front side of the workpiece to form a stack in which the sheet is held between the workpiece and the flat plate, 

a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and pressing the flat plate against the sheet, 
a holding step of holding the workpiece via the sheet by a holding table, after performing the thermocompression bonding step, the holding table having a transparent portion with a transparent member included therein, 
an alignment step of performing an alignment by imaging the workpiece through the transparent portion and the sheet, after performing the holding step, and a processing step of processing the workpiece by a processing unit after performing the alignment step.
2. The processing method according to claim 1, wherein the workpiece has projections and depressions on the front side, the sheet has a thickness greater than a difference in height between the projections and the depressions, the sheet is stacked on the front side of the workpiece in the stacking step, the sheet is thermocompression bonded to the front side of the workpiece in the thermocompression bonding step, the workpiece is held on the front side of the workpiece via the sheet by the holding table in the holding step, and the workpiece is processed from a back side of the workpiece by the processing unit in the processing step.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. Patent No. 10,854,572).
Regarding to claim 1, Lee teaches a thermocompression bonding method for thermocompression bonding a sheet to a workpiece, the method comprising:
a stacking step of placing the sheet between a flat plate and the workpiece to form a stack in which the sheet is held between the workpiece and an entire surface of the flat plate (Fig. 8, step S220; Figs. 1A-B, placing the sheet 1 between flat plate 2 and the workpiece 4 to form a stack in which the sheet 1 is held between the workpiece 4 and an entire surface of the flat plate 2); and
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack, after performing the stacking step (Fig. 8, step S230; Figs. 1A-B, column 15, lines 8-13).
Regarding to claim 2, Lee teaches the workpiece has projections and depressions on a front side of the workpiece, the sheet has a thickness greater than a difference in height between the projections and the depressions (Fig. 1A, the workpiece 4 has projections 5 and depressions on a front side of the workpiece, the sheet 1 has a thickness greater than a difference in height between the projections 5 and the depressions).
Regarding to claim 4, Lee teaches comprising heating the flat plate using a heater (column 15, line 9).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu (U.S. Patent Application Publication No. 2016/0351532).
Regarding to claim 1, Akutsu teaches a thermocompression bonding method for thermocompression bonding a sheet to a workpiece, the method comprising:
a stacking step of placing the sheet between a flat plate and the workpiece to form a stack in which the sheet is held between the workpiece and an entire surface of the flat plate (Figs. 8A-B, placing the sheet 105 between flat plate 101 and the workpiece 103 to form a stack in which the sheet 105 is held between the workpiece 103 and an entire surface of the flat plate 101. Please note that the phrase “the sheet between the workpiece and an entire surface of the flat plate” does not mean “the sheet covers entire surface of the flat plate”); and
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack, after performing the stacking step (Figs. 8A-B, [0003], last 5 lines, [0082], lines 1-5).
Regarding to claim 2, Akutsu teaches the workpiece has projections and depressions on a front side of the workpiece, the sheet has a thickness greater than a difference in height between the projections and the depressions (Fig. 8A, the workpiece 103 has projections 104 and depressions on a front side of the workpiece, the sheet 105 has a thickness greater than a difference in height between the projections 104 and the depressions).
Regarding to claim 3, Akutsu teaches the workpiece has a plurality of devices on a front side (Fig. 8A, the workpiece 103 has a plurality of devices 104 on front side).
Regarding to claim 4, Akutsu teaches comprising heating the flat plate using a heater ([0006], last 4 lines, heat is applied to the thermocompression bonding head, inherently by a heater).
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent No. 5,810,959).
Regarding to claim 1, Tanaka u teaches a thermocompression bonding method for thermocompression bonding a sheet to a workpiece, the method comprising:
a stacking step of placing the sheet between a flat plate and the workpiece to form a stack in which the sheet is held between the workpiece and an entire surface of the flat plate (Fig. 2A, column 8, lines 6-9, placing the sheet 86 between flat plate 72 and the workpiece 78 to form a stack in which the sheet 86 is held between the workpiece 78 and an entire surface of the flat plate 72. Please note that the phrase “the sheet between the workpiece and an entire surface of the flat plate” does not mean “the sheet covers entire surface of the flat plate”); and
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack, after performing the stacking step (column 8, lines 20-24).
Regarding to claim 5, Tanaka teaches 
stacking the sheet and the flat plate on a frame within an enclosed spaced defined by a housing (Fig. 1, Fig. 2A, stacking the sheet 86 and the flat plate 72 on a frame within an enclosed spaced defined by a housing);
placing the workpiece on a table having a heater, wherein the table is movably attached to a base (column 4, lines 36-38);
increasing the pressure in the enclosed space to move the table and thereby the workpiece into contact with the sheet (column 8, lines 26-30); and
heating the workpiece and the sheet by activating the heater in the table to bond the sheet to the workpiece (column 8, lines 35-40).
Regarding to claim 6, Tanaka teaches
stacking the sheet and the flat plate on a frame (Fig. 1, Fig. 2A, stacking the sheet 86 and the flat plate 72 on a frame);
placing the workpiece on a table having a heater (column 4, lines 36-38);
decreasing the pressure in a space surrounded by the table, the frame, and the sheet to enter the sheet into the space and thereby the workpiece into contact with the sheet (when the head reaches the flat plate, the head stops moving down, therefore the pressure is decreased); and
heating the frame and the workpiece by activating the heater in the table, and thereby heating the sheet to bond the sheet and the workpiece together (column 8, lines 45-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 10,854,572), as applied to claim 1 above, in view of Tanaka et al. (U.S. Patent No. 5,810,959).
Regarding to claim 5, Lee discloses the apparatus for performing the bonding process is a thermocompression tool (column 15, lines 8-15), but is silent as to the details of the thermocompression tool. 
Tanaka teaches 
stacking the sheet and the flat plate on a frame within an enclosed spaced defined by a housing (Fig. 1, Fig. 2A, stacking the sheet 86 and the flat plate 72 on a frame within an enclosed spaced defined by a housing);
placing the workpiece on a table having a heater, wherein the table is movably attached to a base (column 4, lines 36-38);
increasing the pressure in the enclosed space to move the table and thereby the workpiece into contact with the sheet (column 8, lines 26-30); and
heating the workpiece and the sheet by activating the heater in the table to bond the sheet to the workpiece (column 8, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Tanaka to stack the sheet and the flat plate on a frame within an enclosed spaced defined by a housing, place the workpiece on a table having a heater, wherein the table is movably attached to a base, increase the pressure in the enclosed space to move the table and thereby the workpiece into contact with the sheet, and heat the workpiece and the sheet by activating the heater in the table to bond the sheet to the workpiece in order to enhance bonding reliability.
Regarding to claim 6, Lee discloses the apparatus for performing the bonding process is a thermocompression tool (column 15, lines 8-15), but is silent as to the details of the thermocompression tool. 
Tanaka teaches
stacking the sheet and the flat plate on a frame (Fig. 1, Fig. 2A, stacking the sheet 86 and the flat plate 72 on a frame);
placing the workpiece on a table having a heater (column 4, lines 36-38);
decreasing the pressure in a space surrounded by the table, the frame, and the sheet to enter the sheet into the space and thereby the workpiece into contact with the sheet (when the head reaches the flat plate, the head stops moving down, therefore the pressure is decreased); and
heating the frame and the workpiece by activating the heater in the table, and thereby heating the sheet to bond the sheet and the workpiece together (column 8, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Tanaka to stack the sheet and the flat plate on a frame, place the workpiece on a table having a heater, decrease the pressure in a space surrounded by the table, the frame, and the sheet to enter the sheet into the space and thereby the workpiece into contact with the sheet, and heat the frame and the workpiece by activating the heater in the table, and thereby heating the sheet to bond the sheet and the workpiece together, in order to enhance bonding reliability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828